El Juez Asociado Sb. Wolf
emitió la opinión del tribunal.
. En la corte municipal de Mayagüez se interpuso una de-nuncia contra Antonio Ayala por un delito contra la ley electoral. El fué procesado allí y condenado, y en apelación fué otra vez condenado, esta vez, á pagar la multa de cincuenta pesos ó á sufrir un mes de prisión y las costas. En la apela-ción á esta Corte no ba comparecido ningún abogado defensor y no se ba entregado ningún'alegato. Los hechos del juicio no vienen á nosotros certificados de un 'modo auténtico. Sé nos ba llamado la atención al becbo que la denuncia no expresa claramente el lugar en que se cometió el delito. Sin embargo, se lia demostrado que el acusado era vecino del barrio de Hoconuco, en el precinto de Mayagüez, y aunque esta es una alegación vaga, á falta de impugnación alguna, puede presu-mirse que el delito fué cometido en diebo barrio y. en el dis-trito municipal de Mayagüez. Si hubiese alguna duda sobre esto, no habiendo presentado ninguna objeción en las- cortes inferiores, el caso tendría que resolverse de acuerdo con la; opinión y .sentencia de esta corte, pronunciada en el caso de El Pueblo de Puerto Rico v. Leoncio. Bonilla, que se resolvió *48el día diez y ocho de junio de 1907. No apareciendo error al-guno, debe confirmarse la sentencia de la corte de distrito.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y MacLeary.